Contract. On a stipulation by the parties agreeing to settlement and consenting to judgment, it was ordered that judgment for the plaintiffs be entered for $3,500.

Transportation of Freight

On memorandum reports by the commissioner stating that the parties, at pretrial conferences, had reached agreements based in part on the decision of the court in The Western Pacific Railroad Company v. United States, 137 C. Cls. 394, it was ordered that judgments for the respective plaintiffs be entered as follows:
ON AWUST 30, 1957
No. 48996. Union Pacific Railroad Company_*$1, 572.42
No. 49758. Union Pacific Railroad Company_ 9, 970.74
No. 76-54. The Atchison, Topeka and Sante Pe Railway Company-*20, 912. 68

Defendant’s counterclaim dismissed.